DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 as now amended recites a pair of link members are arranged in parallel connecting a bracket attached to a lower shield and support frame fixed to the vehicle.
The closest art of record is the Woodrow US Patent Application Publication No. 20150043051 and Dillingham US Patent No. 914,557.  Woodrow discloses a lower shield and upper shield and a support unit so that the lower shield may be configured either in a bottom positon closing a gap between the shield and hood or in an upper position.  Woodrow does not disclose or teach employing a pair of parallel links attached to a lower shield and support frame fixed to the vehicle for selectively disposing the lower shield in either a gap closing position or an upper position.  Dillingham discloses an upper shield and lower shield on a vehicle but does not close a gap between the hood and upper shield.  Dillingham does teach pivotable links for connecting the two shield portions together however it does not disclose or teach parallel links attached to a lower shield and support frame fixed to the vehicle.
Claim 6 has now been written in independent form.  Claim 6 was indicated as reciting allowable subject matter in the first Office Action.  Claim 6 recites:
wherein the work vehicle further comprises a pair of left and right roll-over protection system frames provided in an area extending upwardly and rearwardly from a position overlapped with a rear portion of the hood as seen in a side view, and 


Neither Woodrow nor Dillingham disclose or teach a lower shield support frame that is connected to a vehicle roll-over protection frame.  Woodrow discloses only a shield frame no separate vehicle roll-over frame and Dillingham only discloses a shield frames on its two upper and lower shields portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612